Citation Nr: 1604645	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-24 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973, August 1973 to August 1977, and March 1979 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which, in relevant part, denied the Veteran's claim of entitlement to a TDIU.  The Board previously remanded this issue on previous occasions, most recently in March 2014.

The Veteran requested a hearing before a member of the Board, which was scheduled for April 2009.  The record indicates that the Veteran withdrew his request for a hearing, as indicated in a March 2009 statement.  The request for a hearing has been deemed withdrawn.  See 38 C.F.R. § 20.704(c).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

The Veteran's service-connected lumbar spine disability has rendered him unable to secure or maintain substantially gainful employment consistent with his education and work history.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for the following disabilities: degenerative arthritis, lumbosacral spine, rated as 40 percent disabling, since August 14, 1998; tinnitus, rated as 10 percent disabling, since June 23, 2005; radiculopathy of the left lower extremity, rated as 10 percent disabling, since July 13, 2010; radiculopathy of the right lower extremity, rated as 10 percent disabling, since July 13, 2010; hearing loss, right ear, rated as noncompensable, since June 23, 2005; and duodenal cap ulceration, rated as noncompensable, since October 29, 2009.  Since July 13, 2010, his combined disability rating has been 60 percent.  Prior to that, it was 50 percent.

The Veteran does not have a single 60 percent rating and his overall disability rating during the appeal period has been no more than 60 percent.  38 C.F.R. § 4.25 (2015).  As such, he does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The evidence of record shows that the Veteran last worked in 1998.  See, e.g., February 2006 TDIU claim; February 2014 VA examination.  He has stated that he stopped working due to his spine disability.  See July 2010 VA examination.  His last employment was as a janitor for a cleaning services company from October 1997 to October 1998; in December 1998, this employer stated that the Veteran reported being advised to quit by his doctor.  See VA Forms 21-4192 dated December 1998 and May 2006.  Prior to that, the evidence reflects that he was briefly employed as a driver (August 1997), a security guard (June 1997), a field advisor (February 1996 to August 1996), and a quality control manager (April 1994 to October 1995).  See multiple VA Forms 21-4192 from 1998 and 2006.  The Board notes that Veteran's reported level of education is high school.

Records from the Social Security Administration (SSA) show that the Veteran was determined disabled as of October 1998.  See SSA decision dated January 2000.  This award was based on findings that the Veteran had severe degenerative disc disease in the cervical lumbar spine with severe arterial problems, and that he had the residual functional capacity to perform less than the full range of sedentary work, as he could not perform prolonged or sustained walking, standing, or sitting, or handle significant weights.  See SSA records received in May 2000.

The Veteran has undergone several VA examinations during the appeal period.  While the Board acknowledges the VA examiners' opinions, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In August 2006, a VA examiner opined that the Veteran was capable of performing sedentary or light duty work.  In July 2010, a different VA examiner opined that the Veteran was employable in sedentary or light duty occupations.  This opinion considered only the service-connected spine disability.  Subsequently, in December 2011, the Agency of Original Jurisdiction (AOJ) sought an addendum opinion from the July 2010 VA examiner.  In response, the examiner issued a contradictory opinion.  First, she opined that it was at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Second, she reiterated her opinion that the Veteran's service-connected spine disability did not interfere with his capacity to perform sedentary or light duty work.  

Also in July 2010, a VA audiological examiner opined that the Veteran's hearing loss and tinnitus were less likely than not to preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

In November 2011, a VA examiner considered the functional limitations of the Veteran's service-connected duodenal ulcer.  The examiner found no objective evidence of any impairment of mind or body that would be sufficient to render it impossible for the average person to follow a substantially gainful occupation.  He opined that the Veteran was capable of sedentary duty employment, based on his service-connected disabilities, considered separately or in combination.

More recently, the Veteran underwent February 2014 VA examinations for his service-connected spine disability and related radiculopathy of both lower extremities.  For both, the examiner noted mild functional impairment, based on the Veteran's report that he is unable to lift and cannot walk very far.

As the Veteran has not met the schedular percentage threshold, the Board, in its May 2012 decision, remanded the issue of entitlement to a TDIU, instructing the AOJ to refer his claim to the Director, Compensation and Pension Services, for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

The February 2013 supplemental statement of the case (SSOC) indicates that a response was received from the Director in December 2012.  Although the Director's response is apparently not of record, it can be surmised from the February 2013 SSOC that it concurred with the AOJ's recommendation of denying an extraschedular TDIU.  Notwithstanding, a second request to the Director is documented in the record.  See administrative decision dated September 2014.  The decision, which focused only on the service-connected lumbar spine disability, concluded that the Veteran's service-connected lumbar spine disability was not so exceptional or unusual, as to render the Veteran unable to secure and follow substantially gainful employment.  

Having reviewed the record and weighing the evidence both in support and against the claim, the Board finds that the evidence is in relative equipoise as to whether the service-connected spine disability renders him unemployable.  The Board acknowledges that several VA examiners have opined that the Veteran's service-connected spine disability does not prevent him from doing sedentary or light duty work.  Nevertheless, the Board finds that such option is not realistic given his education level and work history.  As stated above, he has a high school education and last worked in 1998.  His last employment was as a janitor.  Prior to that, he worked as a driver and security guard.  The Board finds that such employment options are no longer available to the Veteran given the functional impairment from his service-connected spine disability.  Furthermore, it is unclear what type of sedentary employment would be available to the Veteran given his level of education and work history.  In this regard, the Board notes an April 2010 letter (received November 2011) from a rehabilitation counselor, stating that she evaluated the Veteran for purposes of participation in an independent living program through the VA Vocational Rehabilitation and Employment Office (VR&E), based on a finding that it is not reasonably feasible for him to achieve a vocational goal.  As such, when resolving doubt in the Veteran's favor, he meets the criteria for a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to an extraschedular TDIU is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


